Citation Nr: 1432427	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-33 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer. 

2.  Entitlement to a rating in excess of 60 percent for bilateral hearing loss.

3.  Entitlement to an effective date earlier than July 18, 2008, for the grant of service connection for bilateral hearing loss.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1959 September 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in October 2009 (which granted service connection for bilateral hearing rated 60 percent from July 18, 2008) and October 2012 (which denied an increased rating for bilateral hearing loss, service connection for prostate cancer and TDIU).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).

In his August 2010 (earlier effective date for the grant of service connection and 60 percent rating for bilateral hearing loss) and September 2013 (increased rating for bilateral hearing loss, service connection for prostate cancer and TDIU) substantive appeals (VA Form 9, Appeal to Board of Veterans' Appeals), the Veteran requested a Travel Board hearing.  Such hearing has not been scheduled, and the record does not show the request withdrawn.  Because he is entitled to such a hearing upon request, and because Travel Board hearings (as well as videoconference hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing before the Board.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

